Sternhagen,
dissenting in part: The few facts available in respect of the back pay received in 1920 for mail transportation performed in 1916 and 1917 do not, in my opinion, justify the decision that it was not income in 1920. Furthermore, it seems to me more practi*264cal to treat controverted transportation charges which are in doubt during a protracted investigation by the Interstate Commerce Commission as income when received at the close of the controversy rather than to readjust the accounts of the year of service, and, since there is no legal obstacle to such a practical rule, I should adopt it rather than the cumbersome one now approved. The rule suggested in the dictum of the Western Maryland case will keep Government revenues and railroad taxes and income in a long state of uncertainty; and, in view of the statute of limitations, will probably be unfair and unsatisfactory to both.
Arundell and Murdock agree with this dissent.